Citation Nr: 0303747	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  94-42 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Chester Darling, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Appellant, K.Q., J.Q., P.N., and B.Q.




ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to July 
1962.  He died in December 1966.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  She 
subsequently perfected a timely appeal regarding that issue.  
During that stage of the appeal, the RO issued a Statement of 
the Case (SOC) in December 1993 and Supplemental Statements 
of the Case (SSOCs) in October 1994, May 1995, April 1996, 
July 1996, August 1996, and September 1997.

In a March 1999 decision, the Board denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The appellant subsequently appealed 
that issue to the United States Court of Appeals for Veterans 
Claims (Court).  While that case was pending at the Court, 
the appellant's attorney filed a motion to vacate the Board's 
March 1999 decision, and to remand the case to the Board with 
specific instructions that the benefit sought on appeal be 
granted.  The VA General Counsel also filed a motion to 
vacate the Board's decision, and to remand the appellant's 
claim for readjudication.  This motion stated that a remand 
of this case from the Court to the Board was warranted due to 
the recent enactment of the Veterans Claims Assistance Act of 
2000 (VCAA) Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  In an October 2001 Order, the Court granted that 
motion of the VA General Counsel, vacated the Board's March 
1999 decision, and remanded this claim to the Board for 
readjudication. 

The case was subsequently returned to the Board for further 
appellate review, consistent with the Order of the Court.  

Thereafter, in September 2002, the appellant presented 
testimony at a personal hearing before the undersigned Member 
of the Board.  A transcript of this hearing was prepared and 
associated with the claims folder.


FINDINGS OF FACT

1.  The veteran died in December 1966.  The certificate of 
death lists the immediate cause of death as multiple blunt 
injuries with many fractures as a result of being struck by 
an automobile.

2.  At the time of the veteran's death, service connection 
was in effect for anxiety reaction with residuals of a skull 
fracture, which was evaluated as 70 percent disabling; 
hemorrhoids, which were evaluated as 10 percent disabling; 
and a scar of the face, which was evaluated as 
noncompensable.

3.  The preponderance of the credible and probative evidence 
of record is in relative equipoise as to whether or not the 
veteran's service-connected mental illness caused or 
contributed to his death.




CONCLUSION OF LAW

Giving the appellant the benefit of the doubt, the Board 
concludes that a service-connected disability did contribute 
substantially to the veteran's death.  38 U.S.C.A. §§ 1110, 
1310 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's in-service medical history is briefly 
summarized in a narrative history dated in June 1962.  This 
report shows that, in 1953, the veteran fell from a second 
story window following an explosion, and that he sustained a 
fractured skull, nasal fracture, and fractured mandible.  It 
was noted that he was unconscious for five days and that he 
was hospitalized for two months.  Anosmia followed the 
injury.

According to the above report, the veteran's performance of 
his duty remained satisfactory until May 1961, at which time 
his rank was reduced after a bottle containing an alcoholic 
beverage was found in his barracks area.  He subsequently 
volunteered for duty in Korea in order to "regain his lost 
stripe as soon as possible."  While in Korea, the veteran 
apparently began to have difficulties with his supervisors, 
and was not qualified for particular duty assignments.  It 
was noted that there was also in increase in his alcohol 
consumption.  He was subsequently accused of drinking on duty 
and, after being tried by a summary court martial, he was 
further reduced in rank.  Thereafter, he was returned to the 
U.S. for purposes of involuntary separation from service.  In 
this report, it was noted that that a question had been 
raised as to whether his behavior could be explained on the 
basis of the trauma experienced in 1953, namely the skull 
fracture and concussion.  It was further noted, however, that 
he had experienced no sequelae other than anosmia since 1953, 
and that his performance had been satisfactory until 1961. 

In a report of Medical Board Proceedings dated in June 1962, 
the veteran was given a diagnosis of acute, situational, 
maladjustment, treated, improved, manifested by excessive 
alcoholic intake and poor efficiency.  During the following 
month, he was discharged from service "under honorable 
conditions".  

In December 1962, the veteran underwent an examination by two 
VA psychiatrists.  They found that he was well oriented in 
all spheres and that his emotional reactions were 
appropriate.  They found no evidence of disturbances in 
memory, train of thought, mental grasp, perception, or 
ideational content.  There was no evidence of hallucinations 
or delusions.  It was noted that his insight appeared to be 
superficial and that his judgment was somewhat immature.  The 
psychiatrists noted a diagnosis of conversion reaction, 
chronic, in a passive aggressive personality disorder.

X-rays obtained in December 1962 reportedly revealed the 
bones of the skull to be normal.

In a March 1963 rating decision, the RO granted service 
connection for "conversion reaction, chronic, in a passive 
aggressive personality, associated with residuals of a skull 
fracture."  This disorder was initially evaluated as 10 
percent disabling.  In a series of subsequent rating 
decisions, the disability rating assigned for this disorder 
was eventually increased to 70 percent.  The disorder was 
also subsequently recharacterized as anxiety state, and then 
as anxiety reaction with residuals of skull fracture.

Private medical records show that, in October 1964, the 
veteran was hospitalized at a mental health facility.  He was 
given discharge diagnoses of personality disorder and 
alcoholism, and he was described as being "psychotic".  
Subsequent VA treatment records show that he was hospitalized 
on numerous occasions at a VA facility between May 1964 and 
October 1966.  These records show that he was found to 
experience chronic anxiety with depression and irritability, 
and that he engaged in heavy drinking and violent behavior 
towards family members.  It was also found that he had a loss 
of self-esteem and that he displayed immaturity.  These 
records also show that his hospital stays were frequently 
occasioned by episodes of alcohol consumption while on the 
grounds and during the veteran's weekend passes, when he was 
allowed to leave the facility.  In a hospital summary that 
pertained to an admission from May 1964 to September 1964, it 
was noted that there were several elopements from which the 
veteran had returned intoxicated.  It was also reported that, 
during one elopement, he had beaten his wife, requiring her 
hospitalization, and that, during another, he had harassed 
her in the hospital.  He was discharged from this 
hospitalization while on an elopement, due to his 
unwillingness to cooperate with the hospital.  

In an October 1966 discharge summary, a physician noted that 
the veteran had made a statement to the effect that he had 
discovered he was illegitimate, and that this had occasioned 
his drinking.  It was noted that he adjusted extremely well 
after admission, and he wished to be discharged quickly so as 
to return to work and not jeopardize his employment with the 
[redacted] Company.  He was advised that such a brief period of 
hospitalization would not warrant a discharge based upon 
maximum hospital benefit, and he therefore filed a request 
for discharge against medical advice (AMA).  Since the 
veteran was not considered to be dangerous to himself or to 
others, he was discharged on an AMA basis, and was requested 
to initiate outpatient care as soon as possible.

In December 1966, the veteran was struck and killed by an 
automobile at 11pm one night, while making his way along 
[redacted] in [redacted].  The certificate of death lists the 
cause of death as multiple blunt injuries with many 
fractures.

In a statement submitted in September 1993, the appellant 
indicated that she was seeking entitlement to service 
connection for the cause of the veteran's death.  In numerous 
written statements, and during two personal hearings 
conducted at the RO, the appellant essentially contended that 
the veteran was not acting "in his right mind" on the night 
that he was struck by an automobile.  She argued that the 
fact that he was walking on a road that late in the evening 
demonstrates that he was not thinking clearly or rationally 
at that time.  She believed that his action of walking on the 
road was the result of either his service-connected 
psychiatric disorder or medication that had been prescribed 
to him for treatment of his service-connected psychiatric 
disorder.

In support of her claim that the veteran's alleged reckless 
behavior on the night of his death was the result of his 
service-connected disability, the appellant submitted 
numerous copies of medical records from his various 
hospitalizations between 1964 and 1966.  She contended that 
these records show that the veteran had a history of erratic 
and irrational behavior that was due to his service-connected 
psychiatric disorder.  With respect to her second contention, 
that his alleged reckless behavior was the result of 
medication he had been given to treat that disorder, the 
appellant submitted a copy of a prescription label for Valium 
and copies of treatment record showing that he had been given 
various medications during his hospitalizations.

During a personal hearing conducted in July 1994, the 
appellant and her son testified that the veteran was employed 
with the [redacted] Corporation at the time of his accident, a 
job he had acquired with the assistance of VA.  The appellant 
testified that she believed the accident site was "down the 
road a bit" from the [redacted] Corporation.  She and her son 
explained that the veteran had been scheduled to work from 
3pm to 11pm that day.  The appellant noted that the veteran 
might have been attempting to walk back to the hospital or 
back to their home when he was struck by a car.  The 
appellant's son theorized that maybe the veteran had been in 
a rage at having to walk, and tried to cross the road without 
looking, but he stated he really did not know for sure.

In a statement submitted in December 1994, the appellant 
indicated that she had attempted to obtain a state motor 
vehicle accident report but had been told that it was no 
longer available.  At that time, the appellant submitted a 
copy of a newspaper article, relating that the veteran had 
been struck by a motor vehicle and killed.  

In December 1994, a statement was received from F.M., who 
identified himself as the driver whose automobile had struck 
the veteran.  F.M described the highway as a lane-divided 
road, with four northbound and four southbound lanes, in 
addition to a median strip with metal barriers dividing the 
highway.  He reported that he had been traveling northbound 
in the 3rd or 4th traffic lane, and was later told that the 
veteran was walking from the right breakdown lane toward the 
median strip.  

During a personal hearing conducted in October 1995, the 
appellant testified that her sister had been told, by a man 
with whom she worked, that he and his wife had seen the 
veteran the evening he was struck and killed, walking down 
[redacted], and were worried for his safety.  When the 
appellant was asked to clarify the circumstances surrounding 
the accident the night the veteran was killed, she reported 
that the family did not own a car, but the veteran had been 
given a ride to work.  The appellant further testified that 
the veteran was not one to hitchhike home from work, and 
there had not been any other occasion where the veteran had 
wandered off from his job.  It was further noted at the 
hearing that the [redacted] Corporation was located in [redacted], 
that the veteran had been struck on [redacted] in [redacted], and 
that he lived in [redacted].  Another individual present at the 
hearing added that [redacted] was, in his estimation, about 10 
miles from Waltham.  The appellant stated, in addition, that 
she did not know whether the veteran had completed his 3-11 
shift that night.  She indicated that she had been contacted 
some time after midnight and informed that the veteran was in 
the hospital.  She also could not recollect whom the veteran 
had received a ride from that evening.

In a statement dated in February 1997, an individual named 
J.C. identified himself as a member of the Massachusetts 
State Police, who was assigned to investigate the accident in 
which the veteran was killed.  He explained that he was the 
first law enforcement officer to come upon the accident 
scene.  J.C. noted that, while his memory was vivid in 
regards to certain respects of the accident, it was also 
vague as to others.  He stated that, while driving on [redacted] 
[redacted] on the night of the accident, he came upon a vehicle, 
driven by F.M., stopped in the high speed passing lane.  F.M. 
apparently told the police officer that he believed that he 
had hit something or someone.  On further investigation, the 
veteran's body was located, lying partway in the center 
median and partway in the left passing lane, dressed in dark 
clothing and motionless.  J.C. noted that F.M.'s statement at 
the time was, "I did not see the person, I don't know where 
he came from, all of a sudden he just appeared in front of 
me, and I couldn't stop in time to avoid hitting him."  The 
police officer concluded that the veteran was either walking 
in the passing lane, or that he had entered the passing lane 
from the center median at the time he was struck.  J.C. 
further noted that, in his opinion, the veteran was not 
acting as a normal, cautious, prudent person, or in a 
rational manner, by placing himself in such a dangerous 
position, especially in view of the fact that he could have 
crossed over the highway safely using the nearby [redacted]
overpass.  

In September 1997, a copy of a second newspaper article was 
submitted, which also discussed the accident in which the 
veteran was killed.  This article mentions F.M. as the driver 
of the vehicle that struck the veteran, and that State 
Trooper J.C. was in charge of the investigation.  A map of 
the area in which the veteran was killed was also submitted, 
and both the site of the veteran's death and his place of 
employment were identified.

In a March 1999 decision, the Board denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The appellant subsequently appealed 
that issue to the Court.  While that case was pending at the 
Court, the appellant's attorney filed a motion to vacate the 
Board's March 1999 decision, and to remand the case to the 
Board with specific instructions that the benefit sought on 
appeal be granted.  In addition, the VA General Counsel filed 
a motion to vacate the Board's decision for a different 
reason, and to remand the appellant's claim for 
readjudication.  The latter motion stated that a remand of 
this case from the Court to the Board was warranted due to 
the recent enactment of the VCAA.  

In an October 2001 Order, the Court granted the motion of the 
VA General Counsel, vacated the Board's March 1999 decision, 
and remanded this claim to the Board for readjudication.  As 
to the arguments raised in the appellant's motion, the Court 
concluded that it was not necessary to address those 
arguments because a remand was necessary due to the recent 
changes in the law.

Thereafter, the appellant submitted a May 2002 letter from a 
private physician, Dr. K.S., in support of her claim.  In 
this letter, the physician provided a detailed summary of the 
veteran's in-service medical history.  She discussed both the 
circumstances surrounding his 1953 accident and his 
separation from service in 1962.  She also discussed the 
veteran's post-service medical treatment, including his 
numerous hospitalizations from 1964 to 1966.  Dr. K.S. 
concluded that, in her opinion, the veteran "did clearly 
suffer the ill effects of a war injury and it was this 
condition that he was suffering from at the time of his 
death."  In support of her conclusion, she pointed to the 
severe nature of his 1953 injuries, which were reflected by 
the onset of anosmia at that time.  She believed that the 
presence of amnesia confirmed the existence of a serious 
injury to the frontal lobes of the brain.  Dr. K.S. explained 
that traumatic injuries to the frontal lobes were known to 
result in personality changes and erratic behavior, as well 
as an inability to adjust to changing demands or to plain 
ahead.  The physician also noted that such injuries also 
result in a propensity to develop affective, or depressive, 
illness, which was present in this case.  She further noted 
that the intellect often remained unaffected by such 
injuries, which also appeared to be the case here, as testing 
had shown the veteran to have an IQ of 106 many years after 
his injury.  

In her May 2002 report, Dr. K.S. drew parallels between the 
veteran's situation and one particularly famous medical case 
involving a respected railroad worker who suffered a frontal 
lobe brain injury in 1948 and subsequently experienced vast 
personality changes.  The physician found that the 
circumstances surrounding the veteran's death were certainly 
related to his deteriorated capabilities and ongoing mental 
illness.  In support of this finding, she referred to the 
report indicating that the veteran was walking in the middle 
of the road in the middle of the night on a major highway 
when he was struck and killed.

During the September 2002 hearing before the undersigned 
Board Member, the appellant essentially reiterated under 
oath, with the assistance of her attorney, her contention 
that the veteran's death was the result of his continued 
mental deterioration since suffering a head injury in 
service.  She pointed to the circumstances surrounding his 
death, such as the fact that he was apparently walking on a 
major highway so late at night.  She also described the 
veteran's erratic behavior and his difficulty with taking his 
prescribed medications as directed.  The appellant was 
supported in her testimony by her two sons.

II.  Legal Analysis

A.  Preliminary matters - VCAA

At the outset of this decision, the Board wishes to make it 
clear that we are mindful of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C. § 7104(d)(1) (West 1991).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis herein has been undertaken 
with that obligation in mind.

As discussed in detail above, the primary basis for the 
remand of this case by the Court was a change in the law 
resulting from the enactment of the VCAA.  In accordance with 
the instructions contained in the joint motion, the Board has 
considered the impact of this new legislation on the 
veteran's claim. 

The VCAA substantially amended the provisions of chapter 51 
of title 38 of the United States Code and, among other 
things, eliminated the requirement that the claimant must 
first submit a well-grounded claim before VA is obligated to 
develop evidence in a case, and enhanced the assistance to be 
afforded to claimants in substantiating their claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).  In reviewing the 
matter at this time, the Board notes that our previous 
decision was based upon the well-grounded claim requirement, 
which is no longer the law.  In addition, since the remand by 
the Court, we have had the benefit of the testimony of the 
appellant and her sons at her hearing before the Board.

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial case law promulgated since this case was remanded by 
the Court is inconsistent as to whether the new statute 
should be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the December 
1993 SOC, and the SSOCs issued in October 1994, May 1995, 
April 1996, July 1996, August 1996, and September 1997, the 
Board believes that the appellant has been given notice of 
the information and/or medical evidence necessary to 
substantiate her claim.  The Board also believes that all 
obtainable evidence identified by the appellant relative to 
her claim has been obtained and associated with the claims 
folder, and that neither she nor her attorney has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for an equitable disposition of 
this appeal.  

The Board recognizes that it is unclear as to what extent the 
appellant has been given notice that VA has a duty to assist 
her in obtaining any evidence that may be relevant to this 
appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(noting that VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).  However, 
as will be explained in greater detail below, the Board 
believes that the competent and probative evidence is in 
relative equipoise as to whether or not the veteran's death 
was the result of his service-connected disability.  Thus, 
having resolved reasonable doubt in favor of the appellant, 
the Board believes that a grant of the benefit sought on 
appeal is warranted.  For this reason, we conclude that the 
appellant will not be prejudiced by our proceeding with a 
decision at this time.

In summary, we find that VA has satisfied its duty to assist 
the appellant to the extent necessary under the 
circumstances, under both former law and the new VCAA.  38 
U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-98 (2000) (now codified as amended at 38 
U.S.C. §§ 5103 and 5103A (West Supp. 2002)).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


B.  Service connection for the cause of the veteran's death

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  She essentially 
contends that his death was the result of his service-
connected psychiatric disorder.  She argues that he was not 
acting in his right mind on the night that he was struck by 
an automobile, which she asserts is demonstrated by the fact 
that he was walking on a dangerous road late at night when he 
was struck and killed.

Under applicable law, service connection may be granted for 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.


At the time of the veteran's death, service connection had 
been established for a psychiatric disorder, which had been 
found to be related to his in-service head injury.  Thus, the 
primary question that must be resolved in this case is to 
what extent, if any, the veteran's service-connected 
psychiatric disorder may have contributed to his death.  As 
discussed in the Factual Background, the record reflects that 
the veteran died as a result of injuries sustained when he 
was accidentally struck by an automobile in December 1966.  
The appellant contends, however, that the veteran's service-
connected disability contributed to this accident because he 
would not have present in the highway that evening if not for 
erratic behavior that was symptomatic of his mental illness.

Having reviewed the complete record, including the hearing 
testimony in the file, the Board finds that a preponderance 
of the competent and probative evidence is not clearly in 
favor of a conclusion that the veteran's service-connected 
disability caused or contributed to his death.  However, the 
evidence does not clearly preponderate against the claim, 
either.  Therefore, we find that the case presents a 
reasonable doubt and, resolving reasonable doubt in favor of 
the appellant, we conclude that entitlement to service 
connection for the cause of the veteran's death is warranted.

In considering the merits of the appellant's claim, the Board 
has found the most probative evidence to be the opinion of 
Dr. K.S., who reviewed the veteran's claims folder, including 
the statements of F.M. and J.C.  In her letter, Dr. K.S. 
concluded that the veteran's personality changes and erratic 
behavior in the years prior to his death were likely the 
result of his in-service head injury.  Most significantly, 
the physician further concluded that the circumstances 
surrounding the veteran's death showed that his death was 
related to his ongoing mental illness.  In particular, she 
pointed to the fact that the veteran was walking in the 
middle of the road in the middle of the night on a major 
highway when he was struck and killed.

The Board believes Dr. K.S.'s statement to be the most 
probative evidence of record regarding the question of 
whether the veteran's service-connected disability caused or 
contributed to his death.  The Board also believes that the 
physician's interpretation of the circumstances surrounding 
the veteran's death is consistent with the statements 
completed by F.M., who was the driver of the vehicle that 
struck the veteran, and J.C., who was the first police 
officer on the scene following the accident.  For example, 
F.M. reported that the accident occurred on a major highway, 
which consisted of four southbound lanes and four northbound 
lanes.  Also, J.C. noted that the veteran was either walking 
in the passing lane or had just entered the passing lane from 
the center median at the time he was struck, and that he was 
wearing dark clothing.  J.C. noted that F.M. had reported 
that the veteran had just suddenly appeared in the road, and 
that there was no way to avoid hitting him.  J.C. concluded 
that, in his opinion, the veteran was not acting as a normal, 
cautious, or prudent person, and that he was not acting in a 
rational manner by placing himself in such a dangerous 
position.  According to J.C., it was important to consider 
that there was a nearby overpass that would have allowed the 
veteran to cross the highway safely.

The Board is cognizant that there was certainly some degree 
of speculation being undertaken by J.C. when he offered his 
interpretation of these events, and that there is some 
inconsistency in the accounts of the accident.  The Board 
believes that this is significant because his description of 
the accident appears to be the best evidence of record 
regarding the circumstances of that evening.  In this regard, 
we note that it is clear that J.C. was not present at the 
time the accident actually occurred, and that his written 
statement to VA was not provided until several decades after 
the event.  However, we also note that J.C. was a police 
officer at the time, and that he was listed as the officer in 
charge of the investigation into the accident in a newspaper 
article that reported the veteran's death.  Thus, it appears 
that J.C. was particularly knowledgeable as to these events, 
and that his training and experience as a police officer 
rendered him uniquely qualified to offer an opinion as to the 
circumstances surrounding the veteran's death.  For these 
reasons, the Board finds that J.C.'s description of these 
events supports Dr. K.S.'s conclusion that the veteran's 
death was related to his service-connected disability.

The Board recognizes that there is evidence of record that 
does not support the conclusion that the veteran's death was 
the result of a service-connected disability.  For example, 
the veteran's death certificate does not list his mental 
illness as having contributed to his death, and there is no 
other contemporaneous medical evidence of record that 
indicates that such was the case.  Furthermore, although the 
RO determined in the March 1963 rating decision that the 
veteran's conversion reaction was related to his in-service 
skull fracture, no such connection was made by the two VA 
psychiatrists who examined the veteran in December 1962.  In 
addition, although Dr. K.S. specifically confirmed that the 
veteran's mental illness was the result of the veteran's in-
service head injury, the physician did not address the fact 
that several years appear to have passed between the time of 
the veteran's in-service injury and the time of the first 
evidence suggesting that he was suffering from mental 
illness.

Nevertheless, it was Dr. K.S.'s determination that the 
veteran's death was the result of mental deterioration caused 
by his in-service head injury, and Dr. K.S.'s conclusion is 
consistent with the descriptions of the automobile accident 
offered by J.C. and F.M.  Based upon the foregoing, as well 
as the helpful testimony by the veteran's widow and sons at 
the hearing in Washington, the Board concludes that 
entitlement to service connection is warranted.  

In summary, the Board finds that the competent and probative 
evidence is in relative equipoise as to whether or not the 
veteran's service-connected disability caused or contributed 
to his accidental death.  Having resolved reasonable doubt in 
favor of the appellant, we conclude that it did.  The benefit 
sought on appeal may accordingly be granted.

ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

